—Proceeding pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, entered in Ulster County) to review a determination of respondent Commissioner of Correctional Services which found petitioner guilty of violating a prison disciplinary rule.
The Attorney-General has advised this court that the determination under review has been administratively reversed and all references thereto have been expunged from petitioner’s records. As petitioner has received all the relief to which he is entitled, the matter is dismissed as moot (see, Matter of Martin v Henderson, 159 AD2d 867). Furthermore, notwithstanding petitioner’s request, we decline to award costs against respondents.
Cardona, P. J., Mercure, Crew III, Carpinello and Graffeo, JJ., concur. Adjudged that the petition is dismissed, as moot, without costs.